Citation Nr: 1643938	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-43 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran had active service from August 2009 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a May 2012 rating decision.  The Veteran was notified of the decision, but he did not file an appeal or submit new and material evidence within the appeal period. 

2.  Evidence obtained since the May 2012 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  

3.  The Veteran's acquired psychiatric disorder, diagnosed as PTSD, depressive disorder, and mood disorder, is as likely as not attributable to his military service.


CONCLUSIONS OF LAW

1.  The May 2012 rating decision which denied entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disability has been received.  The Veteran was initially denied service connection for this disability in a May 2012 rating decision.  The rating decision denied the claim on the basis of no diagnosis.  No further discussion was provided as a narrative was not given regarding this determination.  The Veteran did not file a notice of disagreement, and has not submitted any new and material evidence within the one year following the issuance of this rating decision.  Accordingly, the May 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In August 2013, the Veteran filed a petition to reopen this claim.  The evidence received since the May 2012 RO denial includes a September 2013 VA examination, VA treatment records through 2015 showing his continued complaints and treatment for various mental health matters, a private psychiatric evaluation dated October 2015, and the Veteran's statements support of his claim.  

The credibility of this new evidence is presumed and it is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran reports that he has suffered from an acquired psychiatric disability since service.   

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Here, there is no disputing the Veteran has received diagnoses of depressive disorder, anxiety disorder, mood disorder, PTSD (posttraumatic stress disorder), psychotic disorder, polysubstance dependence, drug-induced psychotic disorder, and adjustment disorder.  See VA treatment records dated though 2015, a VA compensation examination dated September 2013, and an October 2015 Private Psychiatric Evaluation.  

Therefore, resolution of this claim ultimately turns on whether there is the required linkage between his acquired psychiatric disorder and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this regard, there are conflicting opinions of record.  

The Veteran had a VA psychiatric examination in March 2012.  At that time, following a mental examination, the examiner provided a diagnosis of polysubstance dependence with a history of psychosis.  The examiner stated that there was not a clear connection to a military stressor.  No further rationale was provided. 

A subsequent July 2013 VA treatment record provided diagnoses of PTSD, anxiety disorder, and depressive disorder.  Thereafter, the Veteran was reexamined by VA in September 2013.  At that time, the VA examiner provided diagnoses of depressive disorder and polysubstance dependence.  The examiner also stated that "due to symptom overlap it is not possible to differentiate what portion of each symptom is attributable to each diagnosis without resorting to sheer speculation."  As to the issue of etiology, the examiner ultimately determined that the Veteran's mental disorders are less likely as not caused by or the result of his military service.  As rationale, the examiner stated that the Veteran's depressive symptoms are likely due in large part to his history of substance abuse and dependence.

Thereafter, a March 2014 VA mental health examination was conducted to specifically rule out a diagnosis of PTSD.  It was ultimately concluded that the Veteran did not suffer from PTSD in accordance with the DSM V criteria.  

However, subsequent VA treatment records dated in June 2014, also confirmed a diagnosis of depressive disorder, according to the DSM V criteria.  

Most recently, the Veteran was evaluated in October 2015 by private professional clinical counselor.  The counselor stated she reviewed the Veteran's in-service and post-service treatment records, including copies of the previous VA examinations.  Turning first to PTSD, the counsel stated it was her opinion that the Veteran does, in fact, suffer from chronic PTSD, that is at least as likely as not is due to the traumatic events that occurred while he was on active military duty.  Specifically, she notes the stressful events of "watching his buddy get beat up by the Military Police authority" would have contributed as stressful and traumatic events though the one event, in and of itself, would have been sufficient to explain the Veteran's current symptomatology.  She also provided diagnoses of depressive disorder and mood disorder.  Most importantly, the private counselor specifically stated that it was not possible to separate this diagnosis of mood disorder from the Veteran's poly-substance abuse as "mood disorders can be either a result or the main reason that substance abuse/dependence co-occurs.  These two diagnoses are particularly intertwined, and this Veteran's psychological problems have persisted despite his sobriety."  

The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran's statements are considered competent, as he is presumed to be able to speak to the onset of his psychiatric symptoms.  The Board must now consider the credibility of such evidence.  The Veteran has consistently alleged that he has experienced psychiatric symptomology since his separation from service in 2011.   Indeed, the record supports the Veteran's assertions of continuous symptomatology.  Therefore, the Veteran's lay statements with respect to his complaints of psychiatric symptoms are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

As discussed above, there is conflicting evidence of record to indicate which, if any of the Veteran's diagnoses are attributable to his military service.  However, in light of the conflicting opinions concerning the etiology of the Veteran's variously diagnosed psychiatric disorder, which are based upon sound rationales and offered by medical professionals, the Board finds that the evidence is in relative equipoise in terms of whether his currently diagnosed acquired psychiatric disorders-specifically, depressive disorder and PTSD-are related to his military service, and will resolve all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for an acquired psychiatric disorder is granted.

ORDER

Service connection for an acquired psychiatric disorder is granted.  


REMAND

The Veteran states that he suffers from sleep apnea as a result of his military service.  The Veteran's service treatment records are completely silent regarding any complaints, treatment, or a diagnosis of sleep apnea.  However, following service, VA treatment records show he was diagnosed with sleep apnea.  

A VA examination conducted in September 2013 also provided a diagnosis of sleep apnea, but no etiological opinion was given by the VA examiner.  As such, the Board finds that this examination is inadequate for rating purposes and the Veteran must be scheduled for a new VA examination prior to the adjudication of his claim.  

On remand, any relevant VA or private treatment records not currently associated with the claims file should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for sleep apnea.  Document all unsuccessful attempts to obtain such records.  
 
2.  Obtain all relevant VA treatment records pertaining to this claim.  All attempts to obtain those records should be documented in the claims file.

3.  The Veteran is hereby notified that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and etiology of his sleep apnea.  He should be provided an appropriate amount of time to submit this lay evidence.
 
4.  Forward the Veteran's records to an appropriate medical provider to enter an etiology opinion in this case as to the sleep apnea.  If an examination is needed, schedule the Veteran for an appropriate VA examination for his sleep apnea claim.  The claims folder should be made available to and reviewed by the examiner.  

The VA examiner/reviewer is asked to determine whether it is at least as likely as not that the currently diagnosed sleep apnea had its onset in, or is otherwise related to, any aspect of the Veteran's active service. 

In addition, the examiner/reviewer must acknowledge and discuss the Veteran's competent report as to the observable symptoms of his claimed disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Then readjudicate the appeal.  If the claim remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


